ITEM 77C DREYFUS LIQUID ASSETS, INC. MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Liquid Assets, Inc. (the Fund) was held on November 16, 2009. Out of a total of 4,996,207,848.747 shares (Shares) entitled to vote at the meeting, a total of 2,844,948,046.070 shares were represented at the Meeting, in person or by proxy. The following matter was duly approved by the holders of the Funds outstanding Shares as follows: Shares For Against Abstain 1. To approve amending the 2,680,094,305.300 106,291,617.145 58,562,123.625 Funds policy regarding lending
